DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 16-19, and 22-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bongartz et al. (US 2019/0259108).
In re claims 1 and 16, Bongartz et al. disclose a method for remotely controlling a plurality of indoor farming facilities comprising: receiving, over a computer network, from a plurality of devices installed in an indoor farming module, a plurality of data associated with at least one of: a water level in a watering reservoir, a pH level in an irrigation system, a temperature in the indoor farming module, a humidity level in the indoor farming module, a carbon dioxide (C02) level in the indoor farming module, and a power relay status [1872] [1881]; filtering the received plurality of data on a remote computer based on a user-selectable filtering field [1858]; displaying, in at least one panel of a user interface, the filtered data received from the plurality of devices; configuring a plurality of schedules for the plurality of devices, wherein 
In re claims 2 and 17, with reference to [0350]. Bongartz et al. disclose wherein the plurality of data comprises temperature and humidity recordings in a predefined period of time.
In re claims 3 and 18, with reference to [2540]. Bongartz et al. disclose configuring a recurring interval for the plurality of schedules.
In re claims 4 and 19, with reference to [2544]. Bongartz et al. disclose the plurality of schedules are configured to control a plurality of associated power relays.
In re claims 6-7, with reference to [1960]. Bongartz et al. disclose displaying, on at least one panel of the user interface, an information list of each of the plurality of devices, wherein the information list comprises at least one of a type, a status, an IP address, a recent activity, and a tag of at least one of the plurality of devices.
In re claims 22 and 26, with reference to [1859-1860] and [1873]. Bongartz et al. disclose the filtering field is configured to filter the received plurality of data based on a function of each device in the plurality of devices and to cause a panel to be displayed on the user interface for each device represented in the filtered data.
In re claims 23 and 27, with reference to [0667]. Bongartz et al. disclose identifying at one or more characteristics of plants in the indoor farming module, the one or more characteristics comprising at least one of a species and a variety of the plants.
In re claims 24 and 28, with reference to [2306-2312]. Bongartz et al. disclose determining whether plants in the indoor farming module are ready to be moved from a first plot in the indoor farming module to a second plot in the indoor farming module based on the plurality of data; and sending a signal to a handling system when the plurality of data indicates 
In re claims 25 and 29, with reference to [0384], [2317], [2321], and [2374]. Bongartz et al. disclose displaying, on at least one of the plurality of panels, a plot management user interface comprising a zone identifier for specifying an area of the indoor farming module where a plot is located.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz et al. (US 2019/0259108).
In re claims 5 and 20, Bongartz et al. disclose tracking temperature and humidity data every minute [0084-0085] and [0093] and displaying data [0096] and graphically displaying data [0567]. Not disclosed is displaying a first curve of temperatures and a second curve of humidity data. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have displayed the data in any form including a first and second curve in order to monitor the data.

Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2018/0007845) in view of Gibbons (US 2007/0100900). 
In re claims 1 and 16, Martin discloses configuring a plurality of schedules for the plurality of devices, wherein the plurality of schedules comprise at least one of an irrigation 
Martin discloses monitoring data but not disclosed is receiving the data, filtering the data based on a user-selectable filtering field, and displaying the data. 
However, Gibbons discloses receiving from a plurality of devices a plurality of data such as temperature [0025], filtering the received plurality of data on a remote computer based on a user-selectable filtering field [0051-0059], and displaying in at least one panel of a user interface the filtered data [0063-0064]. The advantage of this is to track and monitor data. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have taken the data of Martin and filtered the data based on a user-selectable filtering field and displayed the filtered data as taught by Gibbons in order to track and monitor chosen data based on user preference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/MONICA L BARLOW/Primary Examiner, Art Unit 3644